FILED: NEW     YORK COUNTY CLERK 10/22/2013             INDEX
        Case 1:19-cv-06078-JMF Document 40-5 Filed 12/09/19 PageNO.
                                                                 1 of 6156081/2012

NYSCEF DOC. NO. 74                              RECEIVED NYSCEF: 10/22/2013
Case 1:19-cv-06078-JMF Document 40-5 Filed 12/09/19 Page 2 of 6
Case 1:19-cv-06078-JMF Document 40-5 Filed 12/09/19 Page 3 of 6
Case 1:19-cv-06078-JMF Document 40-5 Filed 12/09/19 Page 4 of 6
Case 1:19-cv-06078-JMF Document 40-5 Filed 12/09/19 Page 5 of 6
Case 1:19-cv-06078-JMF Document 40-5 Filed 12/09/19 Page 6 of 6
